Order reversed and matter remitted to the Special Term to inquire whether Anna E. Lyon has'been discharged from personal liability upon the bonds or other obligations secured by the mortgages upon the lands in question. If it shall be found that she has been discharged in bankruptcy from such obligations, or if releases from all liability thereupon, including the deficiency judgment herein, be tendered her, and if tender thereof be declined the same deposited with the county clerk of Ulster county for her benefit, and proof thereof made to the Special Term, the Special Term is directed to *897deny the motion; otherwise to grant the motion for resale herein. Ho costs. All concurred.